 WARREN CHATEAU HALL, INC.Warren Chateau Hall,Inc.andMichael Maggard andDominic Zombo.Case 7-CA-10684 (1) and (2)October 25, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOOn March 29, 1974, Administrative Law JudgeThomas F. Maher issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational. Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found- that theGeneral Counsel failed to establish that Respondentdiscriminatorily discharged employees Maggard andZombo in violation of Section 8(a)(3) and (1) of theAct.We disagree.The facts, as more fully set forth in the Adminis-trative Law Judge's Decision, are as follows: MichaelMaggard was - hired by Respondent in September1970 and has worked steadily, part time, in its main-tenance department. At the time of his discharge, onSeptember 5, 1973, Maggard was the second mostsenior employee in-the maintenance department. InMarch 1973, he was appointed assistant to JosephGargalino, the supervisor of maintenance, and givena salary increase, making him the highest paid em-ployee in the department.Dominic Zombo was hired in July 1970. At thetime of his discharge, also on September 5, he wasthe most senior-employee in the maintenance depart-ment and received the next highest rate of pay. LikeMaggard, Zombo was a part-time employee. Zombotwice resigned for personal reasons and was prompt-ly reinstated upon his own request, most recently inJune 1973, 2 months before his discharge.Prior to their discharges, the only reported discipli-nary action taken against Maggard and Zombo oc-curred in February 1973. At that time, Respondentdiscovered that. Maggard, Zombo, and three otheremployees had been punching one another's time-cards, thereby enhancing their pay by claiming addi-351tional hours not worked. The men were verbally rep-rimanded by Respondent's president, -Hawk, anddocked 2 days' pay each. Despite- the seriousness ofthe offenses, neither man -was discharged. Indeed,shortly thereafterMaggard was promoted and giventwo pay raises, and President Hawk personally ap-proved Zombo's reinstatement following his June ,1973 resignation.--In July 1973, employees in Respondent's mainte-nance department became interested in organizingforunion representation.This interest was firstaroused when John Lipski, a personal friend of Gar-galino, appeared at Respondent's premises to discusspersonal matters with Gargalino. Upon learning thatLipskiwas a representative of Local 614 of theTeamsters, a group of employees, including Mag-gard, Zombo, Spytman, and others, discussed withLipski the possibility of organizing Respondent'smanintenance department and inquired into the ben-efits of unionization. Gargalino testified that he waspresent and participated in some of these discussionsbetween Lipski and the employees. Gargalino's testi-mony in this regard is uncontradicted, and corrobo-rated by Maggard and Zombo.The events which immediately preceded the dis-charge of Maggard and Zombo occurred on August28, 1973. On that day, Gargalino, on instructionsfrom President Hawk, told part-time employeesMaggard, Zombo, and Spytman that due to a slackperiod they were not to report to work on the follow-ing day. When Spytman went to the hall to pick uphis paycheck on August 29, he found at least threeother men working. He reported this fact to Maggardand Zombo, who thereupon joined him at the hall.The three then prevailed upon Supervisor Gargalinoto permit them to work. The next day, when Hawkdiscovered that the men had worked the precedingday contrary to his instructions, he removed - theirtimecards from the rack. On September 5, whenMaggard, Zombo, and Spytman next reported forwork, Hawk fired all three of them. Maggard madeindependent inquiries into the cause of his discharge,but Hawk refused to give him a reason. Maggardthen sought out Gargalino, who said he knew noth-ing about it. On September 8, Zombo asked Hawkthe reason for his discharge and was told that hecould consider himself fired or quit, but that Hawkdid not want any more part-timers. Spytman, whoalso was.a part-time employee, was subsequently re-hired, without explanation.The Administrative Law Judge, in concluding thatGeneral Counsel failed to establish that the dis-charges of Maggard and Zombo violated the Act,relied principally on his finding that Hawk lackedknowledge of the employees' union activities.We214 NLRB No. 55 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind, however, that Respondent had such knowledgethrough Supervisor Gargalino, who admittedly waspresent when the employees discussed the subject oforganizingthemaintenancedepartmentwithGargalino's friend, Lipski. Since no exceptions weretaken to the Administrative Law Judge's finding thatGargalino is a supervisor, we find that his knowledgeof the employees' union activities suffices to clotheRespondent'with such knowledge.'We further find that Maggard and Zombo 'werediscriminatorily discharged because of their unionactivities in violation of Section 8(a)(3) of the Act.The explanation offered for the discharges by Re-spondent at the hearing do not withstand scrutiny.At the hearing, Respondent's president, Hawk, statedthat his reason for discharging Maggard and Zombowas their failure to obey orders. However, SupervisorGargalino not , only authorizedMaggard, Zombo,and Spytman to work on August 29, but signed theirtimecards as well. Furthermore, the discipline im-posed by Hawk in this instance where the men hadactually worked, albeit against his orders, was farmore severe than the punishment he deemed neces-sary in February when the men had falsified theirtimecards with added hours. On that occasion, themen's behavior was not only totally unauthorized butamounted to a form of theft. Yet Hawk merely repri-manded the men and docked 2 days of their wages.We also note Hawk's evasion and lack of responsive-ness when Maggard and Zombo solicited explana-tions for their discharges.When Zomba inquired asto the reason for his discharge, Hawk told him "[youare] quit, fired, laid off, any way [you] want it. ... "Hawk further `remarked that "he didn't want anymore part-time help." Yet, Hawk's actions are notconsistent with -this explanation. Shortly after the dis-charge, Hawk rehired Spytman, a part-time employ-ee who had engaged in precisely the same conduct asMaggard and Zombo. Hawk offered no explanationfor this disparate treatment. It is on the basis of theseestablished facts that we find that Maggard andZombo were discriminatorily discharged. Maggardand Zombo took part in the organizational activityand Respondent had knowledge of their activities.Respondent's knowledge of their union involvement,coupled with the timing and circumstances of the dis-charge, as well as the inadequacy of Respondent'sexplanation thereof, justifies an inference, which wemake, that Respondent discharged Maggard andZombo in reprisal for their union activities and inviolation of Section 8(a)(3) of the Act.1Red Line Transfer & Storage Company, Inc.,204 NLRB 116 (1973);Une-ca, Inc,175 NLRB 567, 570-571 (1969), enfd. 433 F.2d 974 (C A. 8, 1970).RemedyHaving found that Respondent discriminatedagainstMichael Maggard and Dominic Zombo bydischarging them because of their union activities, weshall order that Respondent cease and desist there-from and take certain actions intended to effectuatethe policies of the Act.Affirmatively, Respondent is ordered to offer Mi-chaelMaggard and Dominic Zombo immediate andfull reinstatement to their respective former positionsor, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority and other rights and privileges, and to makethem whole for any-loss of earnings .and other bene-fits suffered because of Respondent's discriminationagainst them,. Their loss of earnings shall be comput-ed as prescribed inIsis Plumbing & Heating Co.,138NLRB 716 (1962), and F.W.Woolworth Company,90 NLRB 289 (1950).CONCLUSIONS OF LAW,1.Respondent Warren Chateau Hall, Inc., at alltimes material has been and is an employer engagedin commerce within the meaning of Section 2(2), (6),and (7) of the Act.2. InternationalBrotherhoodofTeamsters,Chauffeurs, Warehousemen and Helpers of America,Local 614, is a labor organization within the meaningof Section 2(5) of the Act. -3.By discharging Michael Maggard and DominicZombo because of, their union activities, Respondenthas discriminated and is discriminating against themin regard to their hire and tenure of employment,thereby discouraging membership in a labor organi-zation within the meaning of Section 8(a)(3) of theAct.4.By the foregoing conduct Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in the ex-ercise of rights guaranteed in Section 7 of the Act inviolation of Section 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, we issue the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Warren Chateau Hall, Inc., Warren, Michigan, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:-(a)Discouraging membership in a labor organiza- WARREN CHATEAU HALL, INC.tion by discharging or otherwise discriminating in re-gard to the hire and tenure of employment of anyemployee or applicant for employment.(b) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, Local 614, or any other labor organiza-tion, to bargain collectively with representatives oftheir own choosing, and to engage in other concertedactivities for the purposes of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities, except to the extent that suchrightsmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct.2.Take the following affirmative action:(a)Offer to Michael Maggard and Dominic Zom-ba immediate and full reinstatement to their re-spective former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority and other rightsand privileges, and make them whole for any loss ofearnings and other benefits suffered by them becauseof the discrimination against them, in the manner setforth above in the section entitled "Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records - necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its place of business at the Warren Cha-teau Hall, Inc.,Warren, Michigan, copies of the at-tached notice marked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional DirectorforRegion7,afterbeingdulysignedbyRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shaft read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government353The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they choose'To refrain from any and all such activities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT discharge, or otherwise discrimi-nate against, our employees because of their ac-tivities on behalf of International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local 614, or any other la-bor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them in Sec-tion 7 of the Act.WE WILL offer to Michael Maggard and Do-minic Zombo immediate and full reinstatementto their respective former positions or, if thosepositions no longer exist, to substantially equiva-lent positions, without prejudice to their senior-ity and other rights and privileges, and makethem whole for any loss of earnings and otherbenefits suffered because of the discriminationagainst them.WARREN CHATEAU HALL,INC.DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Uponcharges filed on October 23, 1973, by Michael Maggardand Dominic Zombo, individuals, against Warren ChateauHall, Inc., Respondent herein, the Regional Director forRegion 7 of the National Labor Relations Board, hereincalled the Board, issued a complaint on behalf of the Gen-eral Counsel of the Board on November 30, 1973, againstthe Respondent, alleging violations of Section 8(a)(3) and(1) of the National Labor Relations Act, as amended (29USC §151,et seq.),herein called the Act. In its duly filedanswer the Respondent, while admitting certain allegations 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the complaint,denied the commission of any unfair la-bor practice.Pursuant to notice a trial was held before me in Detroit,Michigan,whereat all parties were present, representedand provided full opportunity to call and cross-examinewitnesses,to,make oral argument and to file briefs. Briefswere filed with me by both Respondent and counsel for theGeneral Counselon February 7, 1973.Included with the briefs submittedby thecounsel for theGeneral Counsel was a motion to correct the official tran-script of the hearing of this matter in which counsel allegesnumerous and substantial errors of transcription.In thisrespect counsel sets forth 43 specific instances of error, to-gether with his version of the correction to be made. I havestudied the record,particularly in light of the errors al-leged,and find merit in counsel's motion.Accordingly,upon my independentstudy, themotion is granted and therecord is corrected,as requested,the physical correctionson the originalcopy ofthe transcript of the record beinginitialed by me.In addition to counsel's unfavorable comment upon theaccuracy of the transcript of the record -Respondent'scounsel has likewise voiced similar objection,stating that"the official transcript contains an excessive and substan-tial number of errors and that such excessive and substan-tialnumber militate against correction of the transcripteither byproposed correction,by stipulationor by mo-tion."As previouslynoted I have carefully studied the record,particularly with the view to determine its sufficiency forthe purposes herein. It must be said that the considerableerrors to which counsel for the General Counsel invited myattention for correction far from exhaust the totality ofinaccuracies in the record.Many ofthese additional ones,most of them obvious and grammatical or syntactical inform; I have corrected myself and made appropriate nota-tion on the originaltranscript.Others remain uncorrected,no attempt having been made to launder the entire 128pages. In the course of my several readings of the record,however, and by reference to my notes,my personal recol-lections, the exhibits in evidence,the substance of counselfor the General Counsel'smotion and brief,and finally thebrief of the Respondent based upon what heproperlyterms an uncorrected transcript,I am satisfied that I haveadequately digested the contents of this transcript of therecord for the purposes for which it is intended,namely themaking of findings of fact.Accordingly,upon consider-ation of this transcript,together with the digest which Iroutinely make of transcripts in all cases tried before me,and together with all the other materialssubmitted by wayof exhibit,motion, or brief, as described above, I am satis-fied that the -record herein is adequate to supportsuch find-ings of fact as I make herein.I accordingly reject any sug-gestion that further action be taken to supplant or amplifythe record herein.Upon considerationof all the foregoing,and particularlyupon my observationof the witnesses,'I make the follow-ing:11 have carefully considered the testimonyof all witnesses,includingthose whose testimony I neither accept nor refer to. To the extent that I donot rely upon or I reject in part or entirely the testimony of any givenFINDINGSOF FACT ANDCONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSWarren Chateau Hall, Inc., Respondent herein, is aMichigan corporation maintaining an office and place ofbusinessatWarren, Michigan, where it is engaged in thebusinessof providing retail food catering and banquet hallrental service to the public.During the year ending December 31, 1972, a represen-tative operating period, Respondent, in the course and con-duct of its business operations, derived gross revenues inexcess of $500,000. During 'the same period it purchasednatural gas from Consumers Power Company valued inexcess of $2,000, said natural gas being shipped directly toConsumers Power Company within the State of Michigan,from sources located outside-the State of Michigan.Upon the foregoing, stipulated at the hearing, I concludeand find Respondent to be an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDLocal 614, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, here-in called the Union, alleged to have been represented by anindividual referred to in the record, is admittedly a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Maintenance OperationsThe maintenance crew at Respondent's establishment isprincipally occupied with preparing the several banquethalls for parties and with cleaning them up after partieshave been held. Ten or eleven employees are so engagedunder the direction of Joseph Gargalino, whom I find to bea supervisor within the meaning of Section 2(11) of theAct.2 Gargalino has been so employed since he was hiredin June 1973. Theretofore the position was occupied byEdward Slommsky who left Respondent for other employ-ment.witness it is my intent thereby to indicate that such part or whole of thetestimony, as the case may be, is discredited by me.Jackson MaintenanceCorporation,126 NLRB 115, 117, fn. 1 (1960), enfd 283 F.2d 569 (C.A 2,1960). To the extent that I credit any witness only in part I 'do so upon theevidentiary rule that it is not uncommon "to believe some and not all" of awitness' testimony.N.L. R.B. v. Universal Camera Corporation,179 F.2d 749,754 (C.A. 2)In evaluating the testimony of each witness I have relied specifically uponhis demeanor-and have made my findings accordingly, and while apart fromconsiderations of demeanor I have taken into account inconsistencies andconflicting evidence, my failure to detail each of these is not to be deemeda failure on my part to have fully considered itBishop and Malco, Inc,d/b/aWalker's,159 NLRB 1159, 1161 (1966).2 The record is clear that Gargalmo was hired to direct the maintenancework, that he responsibly does so, that he is empowered to grant time off,that he has -effectively recommended the hiring of individuals and is author-ized to reprimand those under his charge for derelictions in the performanceof the duties he assigns them. WARREN CHATEAU HALL, INC.355In addition to Gargalino Respondent's supervisory com-plement included Joseph Kaurich, Sr., and Mrs. RuthHawk, wife of Respondent's president. As to Kaurich, em-ployeeMichaelMaggard testified without contradictionthat there was a sign posted in Respondent's office whichstated that Kaurich "was now the assistant manager andhis orders were to be followed." Similarly, employee- Mi-chaelMaggard testified that he has seen Kaurich give in-structions and orders to bartenders and waitresses and thatto his knowledge Kaurich was in charge of personnel atnight, presumably during functions held in halls. Upon thefailure of any of Respondent's witnesses to deny this testi=mony I accept it and upon it conclude and find that JosephKaurich is a supervisor within the meaning of Section 2(11)of the Act.Mrs. Ruth Hawk's duties were likewise described byMaggard. Thus he testified that it was- she who -bookedorders for the use of the hall and gave the employees in-structions for setting them up. In this respect Maggard tes-tified that Mrs. Hawk had so instructed him. He also testi-fied that it was she who accepted his application for hisinitial employment and then informed him that he washired.Mrs. Hawk was present during this testimony andtestified in Respondent's behalf thereafter. She was neitherquestioned as to her duties nor did she deny the testimonyofMaggard- respecting them.Accordingly, I acceptMaggard's'undenied version and conclude and find thatMrs. Hawk has authority to and does hire employees andthat she responsibly directs them in the performance oftheir work and is thereby constituted a supervisor withinthe meaning of Section 2(11) of the Act.The maintenance work force consists principally of malestudents working on a part-time basis, albeit their individu-al total weekly accumulation of hours frequently exceeds40. Included among these employees are Michael Mag-gard,Dominic Zombo, the charging parties herein, andDuane Spytman, all of whom were discharged, allegedlyfor cause, on September 5, 1973. Spytman was reinstatedthereafter under circumstances not disclosed in the record.The discharge and failure to reinstate Maggard and Zomboform the subject matter of this proceeding.B. Sequence of EventsMichael Maggard was hired by Respondent in Septem-ber 1970 and has worked part-time steadily since that time,while attending college. He is the second oldest employeein seniority. In March 1973 Maggard was assigned- the du-ties of assistant to the then supervisor of maintenance, Ed-ward Slominsky, and was paid at the rate of $3 per hour,the highest rate paid to any of the employees. This pay hecontinued to receive until his discharge.Dominic Zombo was hired in July 1970 and is the senioremployee in the maintenance group. Fle, like Maggard, is apart-time employee attending school'full time. His finalrate of pay was $2.50. Twice during his tenure he resignedhis job for personal reasons and each time thereafter wasreinstated upon request.The background of the occasion on which Maggard andZombo were discharged on September 5, 1973, beginssometime previously. For Zombo it began in mid-1972when, at the close of a, party for the bartenders atRespondent's establishment, he and several other employ-ees came upon a cache of liquor in a basket. By the flip ofa coin Zombo became the beneficiary of this find. After hehad taken it home he had second thoughts on the righ-teousness of his action and discussed it over the telephonewith Joseph Kaurich, Jr., the son of the assistant manager,and Zombo's good friend. Thereafter Mrs. Kaurich, theboy'smother and an -employee with Respondent, calledZombo back and told him that the liquor belonged tosomeone at a party who had won it as a prize and that shewould have someone pick it up from 'Zombo. AlthoughZombo heard nothing further of this incident and does notknow if President Hawk knew of it I- would reasonablyassume that it was within the knowledge of Assistant Man-ager Joseph Kaurich.Both Maggard and Zombo were involved in a more seri-ous incident in February 1973, together with three otheremployees. A synthesis of the testimony of Zombo andMaggard discloses that it came to President Hawk's atten-tion that the five employees involved were punching in oneanother's timecards for periods during which the owner ofthe card was not at work, thus enchanting their pay by thatmany additional hours. The employees involved were se-verely reprimanded by Hawk and each was docked 2 days'pay. The timeclock was moved into Hawk's office. -Interest in self-organization among the employees com-menced sometime in July 1973. It coincided with a visit ofJohn Lipski to his friend, Supervisor Joseph Gargalino, atRespondent's hall. The visit and a subsequent one, accord-ing to Gargalino, was prompted first by an effort by Lipskito enlist Gargalmo's interest in construction work, his for-mer occupation, in another part -of the state. Then, againaccording to Gargalino Lipski, an erstwhile used-car dealeras well as a minor construction enterpreneur, learned ofGargalino's son's interest in purchasing a sports car andreturned to visit with this in mind. Meanwhile it waslearned by the employees that Lipski was also a representa-tive of Local 416 of the Teamsters, herein referred to as theUnion.In the course of his visits with Gargalino Lipski wassought out by the employees, including Zombo and Mag-gard, and he engaged them in discussions relating to thebenefits to be derived from joining the Union and the ad-visability of organizing the group. It was the alleged obser-vation of what transpired at these several meetings, includ-ing what was overheard, that forms the basis of GeneralCounsel's claim that Respondent had knowledge of theunion activities of its employees. Respondent disclaims anyknowledge whatever of such union interest. This will beexplored in further detail hereafter.From this point in the sequence of events testimony ofthe several witnesses for the General Counsel becomes cru-cial.At the outset it is to be noted that I find employeeMaggard's testimony to be unreliable. As will appear insome detail hereafter his account is fraught with so muchthat is inconsistent and contradictory that I am con-strained to reject it.On Tuesday, August 28 Supervisor Gargalino, on in-structions from President Jerry Hawk, told employees 356DECISIONSOF NATIONALLABOR RELATIONS BOARDMaggard, Zombo, and Spytman, and presumably otheremployees, that due to a slack period -in the work therewould be no work for them on the following day, the workstaff being confined to three employees who had specialjobs to perform.3Employee Spytman, according to Maggard, called himat his home at 9:30 a.m. and told him that when he (Spyt-man) went to the hall that morning for his check he found"everyone" at work.4 Maggard immediately called Zombowho testified that Maggard announced that thewhole crewwas at work.The two of them felt they should have beencalled and decided to appear for work, despiteinstructionsto the contrary. When they appeared at the hall at approxi-mately 10:30 a.m. Gargalino was away onan errand sothey awaited his return, engaging in work on thestage inthe meantime. When Gargalino returned Maggard, Zom-bo, and Spytman began a continuous harangue with himseeking to persuade him to let them go to work. By 11:30Gargalino succumbed to their persuasion and told them toget to work. At that time he noted on the timecard of eachthat they commenced work at 11 a.m., none of them havingactually punched in themselves. Thereafter the three em-ployees performed tasks assigned them until they punchedout at 3 p.m.Upon his return from out of town on the followingmorning President Hawk reviewed the timecards of thosewho had worked on the previous day and noted the threeunauthorized appearances. Hawk testified that he dis-cussed this matter with Gargalino thereafter. Gargalinotestified that he did not. I do not find a resolution of thistestimonial dispute to be critical to any issue herein but Ido deem it a noteworthy illustration of the vague and con-tradictory nature of evidence adduced generally.When employees Maggard, Zombo, and Spytman nextappeared for work on September 5, they noted that theirtimecardswere missingfrom the rack. Each went to Mrs.Hawk to inquire the reason and she informed them thatthey wereto seeMr. Hawk before they went to work.Hawk finally appeared at 10 a.m. and Maggard asked himwhy his card was pulled. Hawk replied that he had beenfired,but refused to give hima reason.Maggard thensought out Gargalino who told him he knew nothing aboutit.Maggard returned to see Hawk later in the day, againseeking to learn why he had been terminated. This time heasked Hawk if the incident of the previous week (describedabove) had anything to do with his discharge. Hawk con-tinued his refusal to discuss the matter.After employee Zombo was referred to Hawk by Mrs.Hawk he went home, and did not reappear until 7:30 thatevening.Meanwhile, Maggard had telephoned Zombo andgiven him an account of his visit with Hawk and the conse-quences. It was not until September 8, however, that Zom-bo was able to meet with Hawk himself. On that day hevisitedGargalino who brought him to Hawk. When Zom-3 In relying for this finding upon the testimony of Gargahno and employ-ee Zombo I reject Maggard's testimony that Gargalmo had told him onTuesday evening that he would call him the next day (which he did not do)to tell him whether or not there would be work for him. Similarly, I rejectMaggard's testimony that "almost everyone was at work." Instead I acceptthe figure of three supplied by Gargalmo and "only a few of us" by Zombo.4Spytman was not called as a witnessbo asked Hawk the reason for the discharge Hawk repliedthat he could consider himself as fired or quit, but in anyevent he did not want any more part-time employees. Zom-bo then asked why Spytman had been rehired and Hawk,according to Zombo, "then started to beat around thebush, he wouldn't give . . . a straight answer." As noted,Spytman was returned to his job, with no reason for theaction assigned in the record. Neither Maggard nor Zombohas been reinstated. Testifying at the trial of 'the matterHawk stated that after learning'of the appearance of theemployees for work after being instructed not to appearand learning from Mrs. Kaurich, Respondent's cook, oftheir insistence upon going to work he then decided to firethem. He offered no explanation for Spytman's return towork.C. Respondent's Alleged Knowledge of Union ActivityThere is a sharp conflict as to whether Respondent wasaware of the union activity being generated by Union Rep-resentative John Lipski's visits with Gargalino. I have care-fully reviewed the several versions of what transpired atthese meetings and find them to be contradictory in somerespects and obscure in others, Three witnesses called bythe General Counsel describe the events.Employee Maggard testified to Lipski, the unionman,having coffee at the bar with his friend Supervisor Gargali-no in July or August. Mrs. Hawk came into the hall, ap-proached Gargalino and asked him if Lipski wasa union-man. Maggard did not hear the response. This, he testified,was all heeverheard Mrs. Hawk say about the Union. Oncross-examination, however, Maggard testified that severaltimes prior to this he heard Mrs. Hawk say, in her office,that they would close down if a union came in.Gargalino likewise testified concerning the incident in-volving Mrs. Hawk and a second incident to be consideredhereafter. But unlike Maggard, he places the dates of bothconversations as very close to the discharges of Maggardand Zombo on September 5.Mrs. Hawk featured in what appears from Gargalino'stestimony to be a second conversation. Gargalino wasagain entertaining Lipski at the bar, discussing autos forthe most part, in the presence of three or four employees.According to Gargalino Maggard and Zombo "might havebeen in there." Maggard and Zombo testified that theywere there.Gargalino continued; when the employeeslearned Lipski was a union representative they began todiscuss their problems with him, and Mrs. Hawk appearedand asked if there was a unionman in the hall. Gargalinoavoided the question by telling her that he would talk toher in the office. When he did so Mrs. Hawk asked if Lip-ski was trying to get something started for a union. OnlyGargalino was present for this conversation, and he is asupervisor.A review of the findings respecting this meeting betweenGargalino and Mrs. Hawk discloses that first only one inci-dent is referred to, and thereafter there arises the distinctimpression there were two incidents involved. Similarly, itis not at all certain whether or not employees were presentwhen Mrs. Hawk appeared. And finally, it is not clear fromall the testimony whether she asked if (1) Lipski was a WARREN CHATEAU HALL, INC.unionmanor (2) if therewas a unionmanin the hall. Theonly certain testimony is Mrs.Hawk's question about theUnion which she put to -Supervisor Gargalino in the priva-cy of her office-whetherthere was in fact any union activ-ity goingon. All else is contradiction,one witness contra-dicting theother, the testimonyof each itself self-contra-dictory.Undersuch circumstances I credit neither of thewitnesses,I find thatZomboplacesMrs. Hawk in an en-tirelydifferent incident(involvingAssistantManager Kau-rich),and I concludeand findthat the testimony cannot beused to establish the knowledgeof eitherMaggard's orZombo's unionactivity.A second meeting betweenLipskiand Gargalino wasdescribed withan equal degreeof contradictorytestimony.This one occurred,according to Maggard,in late August.On this occasionLipski and Gargalinowere having coffeein thebar andwerejoined bya number of employees,includingMaggardand Zombo. As they werediscussingunion benefits and organization Maggardobserved Assis=tantManager Kaurichat the doorway to the hall,30 feetaway.Maggard was talking and as he observed Kaurichapproachhe stoppedtalking and signaledto theothers todo likewise.Kaurich walked to within 15 or 20 feet of thegroup, - who at thattime were talking in conversationaltones.Kaurichgave no indicationthat he knewwhat wasgoing on and Maggard testifiedthat he did not know ifKaurich had heard him or not, but he didstatethat Kau-rich "could have" overheardhim. Zombo's account of theincident substantially agrees with Maggard's but hefurthertestified that thereafterhe observedMrs. Hawk comingdown the hall to meetwith Gargalino,and asked him ifthere was a umonmanin the hall, to which Gargalino re-plied "no," and thatLipski washis personal friend.Where-uponZombo heard Mrs. Hawk saythat"if there is ever aunion in thisplacewe are going to close down."Gargalinomade no responsebut walked away.5Gargalino's testimonysuggeststhathe does not seem tobe ableto distinguishthe two separateconversations withLipski, the firstinterruptedby Mrs. Hawk,and the secondone interruptedby Kaurich. I have carefullystudied histestimony and am frank to admit that he has so confusedthe two incidents that I deem his testimonyon the subjectmatter tobe completelyunreliable.5 This incident involving Mrs Hawk is not to be confused with her earlierconversation when she approached Gargalino and Lipski and asked if thelatter was a union representative,nor with the incident described by Gargal-inn when Mrs Hawk supposedly approached the group and asked if therewas a unionnran in the hall.357Any effort to reconstruct the events in which Mrs. Hawkand Assistant Manager Kaurich supposedly observed em-ployees talking with the union representative results in ashamble of contradictions,assumptions,and obscuritiesnot reasonably susceptible of interpretations to support ac-curate findings.Such being the case I have no alternative-but to conclude and find that it has not been established bya preponderance of the testimony that any of Respondent'sofficers or agents had knowledge of the union activity inprogress on the several occasions in the hall or had knowl-edge of Maggard's and Zombo's involvement with it.D. Analysisand ConclusionI find no directproof in the record thatunionactivitywas the motivation for Respondent's dischargeof employ-eesMaggardand Zombo. On the contrary,Ihave theirown descriptionof misconduct:appearingfor work con-traryto instructions, whichPresidentHawkincluded in histestimony as one of,the reasonsfor theirtermination. True,I also have before me the unexplained return ofemployeeSpytmanto work, and the variously describedactions andremarks ofMrs. Hawk and AssistantManager Kaurichthatare susceptibleof variousinterpretations,includingthe suspicionthat they weredirected at the budding unionmovement among the employees.But, howeverlively maybe-my suspicions in this areaor in regardto the dischargeof Maggardand Zombo,I cannot substitute them for thereasonable inferences I am permittedto, drawfrom the tes-timony in the record.For me toequate Respondent'sknowledge of union activitieswith the jumbledand contra-dicting accountsofMrs. Hawk and AssistantManagerKaurich darting in and out of the banquet halls wouldamount to nothing more than speculations as proof of anunfair labor practice.Absent such proof, andin the faceof theself-describedmisconduct of the two employees5 dayspreviously as wellas the plausible reasonsfor thedischarges given at the trialI have no alternative but to concludeand find thatGeneralCounsel hasfailedto establishby a preponderance of thetestimonythat Respondent either threatenedto close itsestablishmentif the Unioncame inor thatitdischargedemployees Maggardor Zombo for theirunion activities. Ishallaccordinglyrecommendthatthe complaint he dis-missedin its entirety.[RecommendedOrder omitted from publication.]